Citation Nr: 1411889	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The decedent was in missing status from January 1943 to January 1945 and served as a member of the recognized guerillas from January 1945 to September 1945.  The decedent died in July 1981.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In connection with this appeal, the appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2013 and a transcript of that hearing is of record.     

The Board notes that the appellant was issued a statement of the case with respect to the issues of entitlement to death pension benefits and of entitlement to accrued benefits.  However, in her December 2011 substantive appeal, the appellant specifically noted that she was only appealing the issue of entitlement to service connection for cause of death.  Therefore, the Board has limited its consideration accordingly.


FINDINGS OF FACT

1.  The decedent died in July 1981 of cardiorespiratory arrest due to cerebral vascular accident (CVA), probably hemorrhage, contributed to by pneumonia and probable stress ulcer with upper gastrointestinal bleeding (UGIB).  

2.  At the time of death, the decedent was not service-connected for any disability.  

3.  CVA, pneumonia, and stress ulcer with UGIB are not etiologically related to the decedent's active service and stress ulcer with UGIB was not present within one year of the decedent's separation from active service.   


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the decedent's death or substantially and materially contribute to his cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When VA receives a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the notice must include a statement of the conditions, if any, for which a Veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  38 U.S.C. § 5103(a) (West 2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record shows that the appellant was mailed a letter in April 2010 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, and of how to substantiate a claim for DIC. 

The Board also finds the appellant has been provided adequate assistance in response to her claim.  The decedent's service medical records are of record.  The Board acknowledges that a VA medical opinion has not been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is no competent evidence of record indicating that the decedent's cause of death was related to his active service or that he had any service-connected disabilities that contributed substantially and materially to his death.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim.  The appellant has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2013).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any rating, but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2013).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that the decendent had longstanding hypertension that was related to his active service and ultimately resulted in the CVA that caused the decedent's death.  She has also reported that the decedent was weak and frail at the time of his separation from service and experienced symptoms of hypertension, such as dizziness, since his separation from service.

According to the death certificate, the decedent died of cardiorespiratory arrest due to CVA, probably hemorrhage, contributed to by pneumonia and probable stress ulcer with UGIB.  The decedent was not service-connected for any disability at the time of his death, to include hypertension.  

A review of the service medical records is silent for treatment for or a diagnosis of hypertension, CVA, ulcer, or pneumonia.  At a September 1945 separation examination, all of the decedent's body systems were noted to be clinically normal upon examination and his blood pressure was 120/80.  There is no indication from the separation examination report that the decedent had any disabilities at the time of his separation from service. 

In a January 2011 letter, the decedent's post-service medical treatment provider, Dr. B.L., noted that the decedant had received treatment from him from 1958 to 1978 for hypertension in addition to other ailments.  Dr. B.L. noted that the decedent's longstanding hypertension was very possibly and probably the cause of the CVA that caused his death.  However, there is no indication from the January 2011 letter that Dr. B.L. related the decedant's hypertension, or cause of death, to active service.  In an October 2011 letter, Dr. B.L. reasserted his opinion that the CVA that caused the decedent's death was related to his longstanding diagnosis of hypertension.  However, Dr. B.L. again failed to provide any opinion linking either the decedent's cause of death or his hypertension to his active service.

The appellant has submitted multiple lay statements in which she assertes that the decedent's cause of death was related to his active service.  She reported that the decedent had been weak and frail upon returning from active service and that she had treated him for his various ailments as they did not have the funds to seek proper medical treatment.  She reported that the decedent did not seek formal medical treatment until his symptoms became too severe to self-treat.

Also of record is a sworn statement from the decendent's daughters in which they reported that they knew their father to be sick with symptoms of hypertension, to include dizziness, since they were children.  They also reported that their mother told them that their father had been very weak and frail when he returned from active service.  They further reported that they believed their father's various medical problems, to inlcude his hypertension, to be related to his active service and the irregular food intake during such. 

While the Board acknowledges that the appellant and her daughers are competent to report observable symptomatology and while they might sincerely believe that the decedent had hypertension that was related to his active service and subsequently contributed to his cause of death, the issue of whether the decedent had a disability that was related to his active service that substantially and materially contributed to his cause of death falls outside the realm of common knowledge of lay persons.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, they are not competent to provide opinions regarding etiology.  They do not have the requisite medical training to provide a diagnosis of hypertension or any of the disabilities that caused the Veteran's death or to provide an opinion regarding etiology of the causes of the Veteran's death.

In sum, there is no competent evidence of record indicating that the decedent's cause of death was related to his active service or that he had a service-connected disability that contributed substantially and materially to his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


